Title: To James Madison from Daniel Brent, 3 September 1802
From: Brent, Daniel
To: Madison, James


Dear Sir,
Washington, September 3d 1802.
I have duly received your letter of the 30th Ulto., with a Requisition on the Treasury Dept in favor of Mr Barnes, to satisfy one of Mr Gavino’s Bills for an advance to Mr Simpson. A Copy of your letter to Mr Fitzsimons concerning the Georgia lands is herewith forwarded. I send likewise two letters from Mr Simpson, of the 3d & 16th July and the Copies therein referred to. You will perceive that the Report of his Return to Tangier is not destitute of some Circumstance for its foundation; tho’ that event had not actually taken place. These two, I understand, are the only official letters from the Mediterranean; and I do not learn that any private ones by the vessel that brought them, which left Gibraltar about the date of the last, strengthen the Report of the Affair of the Boston frigate, or give any color to the rumor of the Enterprise’s having had an engagement with a Tripolitan. I send Copies to the President, as I do of every thing interesting from the same quarter. The letter from Mr Elkanah Watson, herewith sent, solicits the appt of Commercial Agent at Nantz, in France, for a Mr Simon Lynch, who resides there; and a recommendatory letter from Mr Van Ransaelaer in favor of this Gentleman accompanied Mr Watson’s, and is also sent to you. Mr T P Gantt, of the neighbourhood of this place, was Appointed on the 20th July last, and the Senate confirmed the President’s Act at its last session. But I learn that Mr Gantt has not yet been in France, and that he has no intention of going thither. It seems necessary, under these Circumstances, that some other person should be appointed without delay. I have written to Mr Watson, informing him of your absence, and barely stating the appointment of Mr Gantt. The President, it appears, has been already Applied to on this subject. You will receive herewith a letter from Mr Biddle, with a Protest concerning the recapture of the Portuguese vessel, La Gloria de la Mar. This Instrument was sent, I suppose, merely to Answer a purpose which its receipt will have accomplished. Mr Page states, in a letter to the Comptroller of the 25th Augt, that the state of his health will not permit him to accept the appointment of Collector for the District of Petersburg, and he accordingly sent back his Commission. I forward his letter to day to the President. The New York frigate yesterday dropped down to Alexa, and is still there. She will probably, as I have intimated to you already, be detained some days at Norfolk, having a considerable number of men and a large portion of her stores to ship at that place. The Adams is to follow next Sunday week. The Circular letter for our Consuls and Commercial Agents was prepared some time ago, and is now sent off, after having been seen & approved of by Mr Gallatin. Doctor Thornton, with his family, sat out for your House this morning. Mr Ed. Thornton, the English Chargé d’Affaires, sets out to morrow from this place, I hear, for the Sweet Springs, the Natural Bridge &&, in Virga. Mr Pichon is still in Geo. Town. I learn that he has had, and continues to have, a vast deal of perplexity about the negroes from Guadeloupe, who are still, I believe, at New York. This Circumstance is said to have prevented him from taking an excursion, likewise, as he intended. I have the Honor to be, with great Respect & sincere esteem, Dear Sir, Your Obedt & very faithful servant,
Danl Brent.
 

   
   RC (DLC). Docketed in error by JM, “Sepr. 30. 1802.”



   
   Letter not found.



   
   Letter not found.



   
   On 1 Sept. 1802, Brent wrote Watson that his 24 Aug. letter had been forwarded to JM and informed him that “a Mr. Gantt in this neighbourhood was appointed Commercial Agent of the United States at Nantes some time ago, tho’ he has not repaired to that place” (DNA: RG 59, DL, vol. 14). For Thomas T. Gantt’s appointment, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:404 n. 2. Gantt subsequently resigned his agency at Nantes owing to “an unexpected call to the West Indies” (Gantt to JM, 5 Oct. 1802 [DNA: RG 59, LRD]).



   
   Letter not found.



   
   John Page declined the office in a short note dated 25 Aug. 1802 (DLC: Jefferson Papers). His wife, Margaret, wrote a longer letter of explanation to Jefferson on 23 Aug. 1802, which Jefferson docketed as received 3 Sept. (ibid.).



   
   For the circular, see Gallatin to JM, 16 Aug. 1802, and n. 5.


